Citation Nr: 1423755	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, (diabetes) claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 1976.


This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision, sent to the Veteran in April 2010, issued by the VA Regional Office (RO) in Indianapolis, Indiana.  The Board finds that additional development is required on the Veteran's claim, and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has diabetes due to in-service exposure to Agent Orange.  He states that while serving in the Air Force at Cannon Air Force Base in New Mexico, he was twice was sent to Vietnam on temporary duty (TDY), first from approximately August 1964 to December 1964, and later from approximately April 1965 to September 1965.  His service personnel records reflect that on August 5, 1964, the Veteran began 115 days of TDY at an unlisted location.  Later, the Veteran had TDY in Southeast Asia from May 12, 1965, to August 28, 1965; a specific destination was not listed.  The Veteran also included copies of postcards that he said he purchased in Vietnam.  

The RO denied the Veteran's claim because records did not confirm that the Veteran served on the landmass of Vietnam (in an apparent typographical error, the rating decision stated "did confirm.").  The Air Force also reported that it was unable to confirm that the Veteran served in Vietnam.  No TDY orders were found.  However, it is unclear from the record whether the Veteran's unit records were searched and considered.  Efforts should therefore be made to find them.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Joint Services Records Research Center (JSRRC) or other appropriate custodian for unit records, logs, morning reports, and other related documents applicable to the Veteran's unit in 1964 and 1965.  Complete any other development in accordance with M21-1MR, Part IV, for cases based on claims of herbicide exposure during service in Vietnam (among other things, attempt to confirm whether the Veteran was stationed on TDY in Vietnam).

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  Then, the RO should readjudicate the claims on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



